           Case 3:15-cv-00675-JBA Document 1984 Filed 05/25/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

    UNITED STATES SECURITIES AND
    EXCHANGE COMMISSION,
                    Plaintiff,                            Civil Action No. 3:15-cv-675 (JBA)

           v.

    IFTIKAR AHMED,
                           Defendant, and                 MAY 25TH, 2021

    IFTIKAR AHMED SOLE PROP; et al
                   Relief Defendants


    DEFENDANT’S THIRD EMERGENY NOTICE OF SUPPORT FOR A RELEASE OF
         FUNDS FOR COUNSEL IN THE NMR E-TAILING NY STATE CASE


          The pro se Defendant respectfully files this Third Emergency Notice of Support for his

Motion for an immediate release of funds to be able to retain legal counsel in the NMR e-Tailing

(“NMR”) New York State Litigation (the “NMR Case” and the “NY Court”)1 [Doc. #1910 or the

“Motion”],2 following and supporting his First and Second Notices [Doc. ##1950, 1983] of

Support for the Motion

          The trial on damages in the NMR Case is scheduled for tomorrow morning, Wednesday

May 26TH 2021. Within the last couple of hours, the Defendant has received, from NMR,

document that has the designation “CONFIDENTIAL – FOIA Confidentiality Requested”

and “OAK-SEC-00000001” on it. The Defendant believes that is a document produced in this

instant matter under the protective order but does not know for sure.




1
    Supreme Court of the State of New York, County of New York, Index No. 656450/2017.
2
    The Motion is fully briefed and pending.


                                                   1
        Case 3:15-cv-00675-JBA Document 1984 Filed 05/25/21 Page 2 of 2




        The pro se Defendant requires the immediate assistance of legal counsel in the NMR

Case.

                                                     Respectfully Submitted,



Dated: May 25TH, 2021                                /s/ Iftikar Ahmed
                                                     ____________________________
                                                     Iftikar A. Ahmed
                                                     C/O Advocate Anil Sharma
                                                     Government Place East
                                                     Kolkata 700 069, India
                                                     Tel: +91-983-008-9945
                                                     e-mail: iftyahmed@icloud.com
                                                     Pro Se


                               CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:


 MR. NICHOLAS P. HEINKE, ESQ.                      MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission           U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                  Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                      1961 Stout Street, Ste. 1700
 Denver, CO 80294                                  Denver, CO 80294
 (303) 844-1071                                    (303) 844-1027
 e-mail: heinken@sec.gov                           e-mail: williamsml@sec.gov


 MR. PAUL E. KNAG, ESQ.
 Murtha Cullina, LLP
 177 Broad Street, 4th Floor
 Stamford, CT 06901
 (203) 653-5400
 Fax: (203) 653-5444
 e-mail: pknag@murthalaw.com




                                               2
